DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-50067 (“JP ‘067”).
Regarding claim 1, JP ‘067 disclosed a paper feed tray attached to a paper feed device including a feed unit that feeds paper sheets one by one by coming in contact with an upper surface of a paper sheet and rotating (see Figure 2), the paper feed tray comprising: 
at least a first tray piece (34) on which a plurality of pieces of first paper sheets are placed in a stacked state; 
a second tray piece (32) arranged immediately below the first tray piece, on which a plurality of pieces of second paper sheets having a different longitudinal dimension from that of the first paper sheets are placed in a stacked state; 
rear-end regulating members (56, 50) that respectively regulate rear end positions in a transport direction of a bundle of the first paper sheets and a bundle of the second paper sheets to align front end positions in transport directions of respective paper sheet bundles to predetermined positions; and 
a width-direction regulating member (including 48, 54) that regulates positions in a width direction of the bundle of the first paper sheets and the bundle of the second paper sheets, 
wherein after all the first paper sheets in a bundle on the first tray piece have been fed by the feed unit, an uppermost surface of the second paper sheets in a bundle on the second tray piece becomes a state capable of coming in contact with the feed unit (see at least Figures 6 and 8).  
Regarding claim 2, JP ‘067 disclosed each of the tray pieces is coupled with each other at rear ends thereof in a transport direction (see at least Figures 2 and 3) so as to be able to move rotationally, together.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shiohara et al. US 7,694,950 teaches at least the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653